Citation Nr: 0813225	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the reduction from 100 to 40 percent in the 
disability evaluation assigned for the veteran's service-
connected residuals of prostate cancer, status post seed 
implantation, was proper.


REPRESENTATION

Appellant represented by:	Arthur Leinwohl, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel
INTRODUCTION

The veteran had active service from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in August 2007.  A 
transcript is of record.


FINDINGS OF FACT

1.  Based on a VA examination in August 2005, an October 2005 
rating action proposed to reduce the rating for residuals of 
prostate cancer, status post seed implantation, from 100 
percent to 40 percent; the proposed reduction was implemented 
by a rating decision in February 2006.

2.  The veteran's daytime voiding interval is less than one 
hour, and he is awakened to void five or more times per 
night.

3.  The RO's decision to reduce the evaluation for the 
veteran's service-connected urinary disability was based upon 
full and complete medical evidence, and there are no 
extraordinary factors which produce an unusual disability 
picture with regard to the residuals of prostate cancer, 
status post seed implantation, such as to render the regular 
schedular rating standards impractical for application.


CONCLUSION OF LAW

The criteria for a 40 percent rating, and no more, for the 
residuals of prostate cancer, status post seed implantation, 
have been met from the effective date of the reduction from 
100 percent, May 1, 2006.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.105(e), 
3.159, 3.321, 3.344, 4.1-4.3, 4.6, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a veteran before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  If, however, VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran filed his claim for service connection for 
prostate cancer in November 2003 and, in an April 2004 rating 
decision, the RO granted service connection and assigned a 
100 percent disability rating effective from November 24, 
2003.  The RO noted that the 100 percent rating would be 
temporary in nature, dependent upon when the active 
malignancy resolved and cancer treatment ended, subject to 
future examination.

Based upon a VA examination in August 2005, an October 2005 
rating action proposed to reduce the veteran's rating for the 
residuals of prostate cancer, status post seed implantation, 
to 40 percent.  This proposal was implemented by the February 
2006 rating decision, effective May 1, 2006.  Throughout that 
period of time, the veteran was notified by various 
communications, including an SOC and an SSOC, as to what 
information was of record and what was required to 
substantiate the continuation of a 100 percent rating.  

The Board finds that the content of the communications 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the February 2006 
rating decision, November 2006 SOC, and July 2007 SSOC 
explained the basis for the RO's action and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

The claimant must be notified that, should a change in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44. 

The notifications to the veteran in this case were entirely 
adequate to inform him, or any reasonable person for that 
matter, of what was required, and that he needed to provide 
evidence with regard to how his disabilities affect him in 
his daily life, and he testified before he undersigned as to 
the effect of his disability on his family life and at his 
place of employment.  The Board is aware that the Court did 
not expressly indicate whether the Vazquez-Flores precedent 
applies to rating-reduction cases in the same manner as it 
applies to increased-rating cases, but to whatever extent it 
does, there is no prejudicial error shown in the present 
case.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the November 2006 SOC.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws, Regulations, and Analysis

Reexaminations which disclose improvement in physical or 
mental disabilities which have not become stabilized and 
which are likely to improve may be used to support a 
reduction in the rating for such disabilities.  38 C.F.R. § 
3.344(c). Malignant neoplasms of the genitourinary system are 
to be rated 100 percent during active malignancy or 
antineoplastic chemotherapy.  Six months following completion 
of such treatment, residual disability is to be determined by 
a mandatory VA examination conducted at that time.  If there 
has been no recurrence or metastasis, the residuals are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  When daytime voiding 
intervals are less than one hour or the veteran awakens to 
void five or more times per night, a 40 percent rating is 
assigned.  38 C.F.R. § 4.115a.  A 40 percent rating is also 
assigned when the wearing of absorbent materials which must 
be changed two to four times a day is required.  Id.  A 60 
percent rating is assigned when voiding dysfunction requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  Id.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran underwent brachytherapy for prostate cancer in 
December 2003, and at August 2004 VA treatment he reported 
that he needed to urinate five to seven times per night.  One 
of the veteran's treating physicians felt that the nocturia 
was from seed irritation and that it would improve with time.  
However, at August 2005 treatment the veteran reported 
nocturia four to six times per night.  At an August 2005 VA 
examination he reported being able to go up to three hours 
during the day without urinating, but that he had nocturia 
four to six times per night.  The examiner diagnosed the 
veteran with cancer of the prostate, in partial remission, 
with PSA of 0.65 and with some urinary dribbling not 
completely controlled by tamsulosin.

In a January 2007 affidavit, the veteran's supervisor, W.T., 
stated that the veteran complained of having to get up to 
urinate approximately seven time per night and that as a 
result the veteran suffered from severe sleep deprivation.  
Therefore, Mr. T felt that the veteran lacked the alertness 
and awareness required for his job as a casino pit boss.  
R.S., another of the veteran's supervisors, stated in a 
January 2007 affidavit that over the prior three years the 
veteran had exhibited marginal alertness due to fatigue 
because of the number times he had to urinate during the 
night.  Mr. S wrote that he therefore would recommend against 
the veteran's hiring if he were a new applicant.  The veteran 
stated in a February 2007 affidavit that his nocturia had a 
frequency of about eight times per night and that during the 
day he had to urinate approximately twice per hour.

The veteran had a VA examination in February 2007 at which he 
reported urinating more than once an hour during the day, 
five or more times during the night, and dribbling.  The 
veteran was diagnosed with prostate cancer, status post 
treatment with radioactive implants with resultant nocturia 
and urinary frequency, but without evidence of active 
disease, pending repeat PSA.  The physician felt that this 
had a significant occupational effect because of decreased 
concentration, poor social interactions, difficulty following 
instructions, lack of stamina, and weakness or fatigue.

In a July 2007 affidavit the veteran stated that he continued 
to have daytime frequency of urination, approximately every 
half hour, and that it was sometimes greater.  He urinated 
approximately eight times per night and therefore suffered 
from sleep deprivation continuously.  He testified at the 
August 2007 hearing that he had left his job two weeks before 
because a manager would not allow him to use the restroom 
when he needed it.  The veteran was then hired a nearby 
casino, and he said that they were accommodating to his needs 
thus far.  He also testified that he does not wear a catheter 
or absorbent materials. 

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).  As described 
above, the RO properly followed the procedures for proposing 
and effectuating a reduction in the evaluation in this case.

Upon consideration of the above evidence and applicable law, 
the Board finds that the reduction in the evaluation of the 
veteran's residuals of prostate cancer from 100 percent to 40 
percent based on the schedular rating criteria was proper.  
Evidence at the time of the reduction, which was effective 
from May 1, 2006, did not show an active carcinoma process or 
metastasis, so a 100 percent rating was no longer warranted.  
A rating higher than 40 percent is not available for urinary 
frequency, and a higher rating is not available for voiding 
dysfunction because the veteran does not require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day.  38 C.F.R. § 4.115a.

The veteran's attorney has forcefully argued that the veteran 
should be restored to his original 100 percent disability 
rating because his case is unique, in that it involves a 
clear diminishment in earning capacity, even though the 
veteran is currently employed on a full-time basis (albeit at 
a lower salary than in his previous job).  In his 
Supplemental Response to the RO's July 2007 SSOC, received at 
the RO in August 2007, he acknowledged that the law calls for 
disability ratings to compensate essentially for average 
impairments of earning capacity, and contended that the RO 
has improperly failed to apply the extraschedular provisions 
in VA's regulations to the present case.  The Board notes 
that the RO did cite to 38 C.F.R. § 3.321(b), which provides 
for extraschedular ratings in exceptional cases, but did not 
determine that referral for extraschedular consideration was 
appropriate under the facts in this case.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations provided by the Rating Schedule are 
found to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case represents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.

The Board does not doubt that the limitations caused by the 
veteran's urinary problems following his treatment for 
prostate cancer have had an adverse impact on employability, 
and we appreciate the strong advocacy by his attorney.  The 
relative degree of loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Section 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Mayer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
schedular disability rating itself is recognition that 
industrial capabilities are limited).

The veteran testified that his new job pays $20.00 less a day 
than his old one, which paid $654.00 a week according to his 
July 2007 affidavit.  He is still able to work full time in 
his usual occupation due to the understanding of his new 
employer.  We fully recognize that reduction in earnings, but 
do not believe that it constitutes marked interference with 
his employment.  While the Board sympathizes with the 
veteran, we find that the 40 percent rating contemplates the 
current limitations he faces in his work.  In addition, there 
is not any indication that he requires frequent periods of 
hospitalization for his condition.  Therefore, the Board 
finds no exceptional circumstances in this case that would 
warrant referral for consideration of an extraschedular 
evaluation.
 
Finally, in view of the Court's holding in Hart, supra, the 
Board has considered whether the veteran was entitled to 
staged ratings for the service-connected disability in issue, 
as the Court indicated can be done in this type of case.  In 
this case, the rating has been staged, from the initial 100 
percent evaluation to the present 40 percent, in conformity 
with the Rating Schedule.  As discussed above, the Board 
believes the RO's action in staging the ratings in this case, 
in the context of a reduction from the active-malignancy 
treatment and recovery, was proper.


ORDER

Entitlement to a rating in excess of 40 percent for prostate 
cancer, status post seed implantation, from May 1, 2006, is 
not warranted.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


